United States Court of Appeals
                                                                                                Fifth Circuit
                                                                                              F I L E D
                      IN THE UNITED STATES COURT OF APPEALS                                   January 9, 2004

                                   FOR THE FIFTH CIRCUIT                                 Charles R. Fulbruge III
                                                                                                 Clerk


                                            No. 03-40573
                                          Summary Calendar


JAMES E. JENKINS,

                                                                                       Plaintiff-Appellant,

                                                 versus

Lee, Dr.; ET AL.,


Defendants,

Lee, Dr.,

                                                                                      Defendant-Appellee.

                        -----------------------------------------------------------
                           Appeal from the United States District Court
                                  for the Southern District of Texas
                                       USDC No. C-02-CV-191
                        ----------------------------------------------------------

Before SMITH, DeMOSS AND STEWART, Circuit Judges.

PER CURIAM:*

       James E. Jenkins, Texas inmate # 599106, appeals the summary-judgment dismissal, on

grounds of qualified immunity, of his civil rights action filed pursuant to 42 U.S.C. § 1983. Jenkins

claimed that the defendant, Dr. Lee, was deliberately indifferent to his serious medical needs because

Dr. Lee prescribed Verapamil rather than Clonidine for Jenkins’ high blood pressure. Jenkins

presented evidence showing that Dr. Lee continued to prescribe Verapamil, and to refuse Jenkins’

requests for Clonidine, after Jenkins complained o f discomfort, lightheadedness, dizzy spells, and

nausea, and suffered a blackout due to high blood pressure.


       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       This court reviews de novo the grant of a motion for summary judgment. See United States

v. Lawrence, 276 F.3d 193, 195 (5th Cir. 2001). In order to preclude summary judgment, there must

be sufficient summary-judgment evidence to raise a fact issue as to the defendant’s deliberate

indifference. See Nerren v. Livingston Police Dep’t., 86 F.3d 469, 473 n.27 (5th Cir. 1996). A

prison official acts with deliberate indifference “only if he knows of and disregards an excessive risk

to inmate health or safety.” Farmer v. Brennan, 511 U.S. 825, 837 (1994).

       We have reviewed the briefs and the record on appeal and conclude that the district court did

not err in granting summary judgment in favor of Dr. Lee. The undisputed summary-judgment

evidence is that Verapamil is the therapeutic equivalent of Clonidine. Jenkins has not shown that

there is sufficient evidence to support a conclusion that Dr. Lee was deliberately indifferent for

treating him with Verapamil rather than with Clonidine. See Nerren, 86 F.3d at 473 n.27. The

summary-judgment evidence and Jenkins’ argument reflect nothing more than mere disagreement with

the care rendered by Dr. Lee, or, at best, malpractice, which are insufficient to establish a

constitutional violation. See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

       The judgment of the district court is AFFIRMED.